BEAUCHAMP, Judge.
Appellant was convicted in the County Court of Cherokee County on the 7th of June, 1939, after a trial by the court without a jury and was assessed a fine of $250.00.
The record in this case shows that Bill Brunt, the sheriff made a search of the premises of appellant on September 21, 1938, known as Rockwood Inn and which was his private residence. It was situated on the highway three and one-half miles north of Rusk. The witness had a search warrant issued upon proper affidavit as disclosed by the record. As a result of the search they found four one-half pints of liquor and one full pint of liquor, tax paid. The liquor was whisky. It was located in the Rockwood Inn and was the property of the appellant.
Appellant did not testify for himself and produced no witnesses.
The appellant in this case is the same person as in cause No. 20,885 (Joe Weaver v. State) this day decided (Page 134 of this volume), and the facts are the same save and except as to dates and amounts of whisky involved. The conclusion in that case is adopted as the proper conclusion and finding of this court in this case.
The judgment of the County Court is affirmed.